Title: From George Washington to Philip Schuyler, 21 January 1784
From: Washington, George
To: Schuyler, Philip



Dear Sir,
Mount Vernon 21st Jany 1784

Your favor of the 20th of December found me as you conjectured by that fire side, from which I had been too long absent for my own convenience; to which I returned with the greatest avidity the moment my public avocations would permit; and from which I hope never again to be withdrawn.
While I am here solacing myself in my retreat from the busy scenes of life, I am not only made extremely happy by the gratitude of my Countrymen in general, but particularly so by the repeated proofs of the kindness and approbation of those who have been more intimately conversant with my public transactions—and I need scarcely add that the favorable opinion of no one, is more acceptable than that of yourself.
In recollecting the vicisitudes of fortune we have experienced, and the difficulties we have surmounted, I shall always call to mind the great assistance I have frequently received from you, both in your public & private character. May the blessings of Peace amply reward your exertions, may you, & your family (to whom the compliments of Mrs Washington and myself are affectionately presented) long continue to enjoy every species of happiness this World can afford. With sentiments of sincere esteem, attachment, & affection I am—Dr Sir Yr Most Obedt & very Hble Servant

Go: Washington

